﻿Please accept, Sir, the congratulations of the delectation of the Byelorussian Soviet Socialist Republic on your election as President of the forty-fourth session of the United Nations General Assembly. We are most appreciative of the activities of the Secretary-General and share the view he expressed in the report on the work of the Organization that:
“The United Nations needs to demonstrate its capacity to function as guardian of the world's security., (A/44/1, p. 11).
The United Nations emerged from the Second World War which was unleashed by fascism and militarism, which took advantage of the lack of unity among peace-loving forces and of the negative response of the European nations to the Soviet proposals for collective action against the aggressor. Our people took UP arms to defend the goals and principles of international relations which were later enshrined, with our participation, in the United Nations Charter. The members of the anti-Hitler coalition were fighting not only for their national interests, but also to bring freedom and independence to so many enslaved nations. We welcome the statements made during the general debate about the inviolability of cost-war borders in Europe.
Fundamental changes have taken place in the world represented in the United Nations. These changes are most profound and radical and signify the end of the cold war and the dawning of an era of peace and mutual trust, the renunciation of propagandist, polemics and the initiation of a quest for specific bilateral and multilateral action to resolve existing problems by political means, drawing upon the prestige and potential of the United Nations.
Clearly, the most important feature of these multi faceted features is the fact that they are not confined to narrow national interests of individual States. They are global in scale and thus call for a multilateral approach. Not only are these changes encouraging but they also call for a correct understanding of where they are leading the world. In conditions of freedom of choice and of pluralism of opinions based on the new political thinking, these changes also mean that we must further outline joint measures to achieve demilitarisation, democratization and the humanization of international contacts and to establish the primacy of law in relations among States.
Over the past few years, we have all had a difficult oath to tread. Gone are the days when people saw everything in terms of black and whites when everyone believed that he alone was right; when socialism was made out to be the enemy rather than a partner in world affairs; when suspicion and mistrust repelled mutual tolerance and the natural desire of nations to live in peace and friendship with one another; when some would put forward proposals to strengthen peace and develop co-operation while others would reject them; and without even attempting to understand them; when universal human values were not taken into account. Without wishing to continue this review of an unhappy past, for which there are still those who remain nostalgic even today, I would point out that in our detailed, often heated and at times disrespectful, discussions, we, after all, did succeed in restoring and enriching, in United Nations resolutions and recommendations, the meaning of such key notions as international peace and security, disarmament, economic development, co-operation, decolonization, social justice, human rights and so forth.
But it is too early to rest on our laurels. All this should be embodied in mandatory international legal instruments. In this context the next decade, which  will mark the end of the twentieth century and of the second millennium, will be decisive in terms of whether mankind succeeds in coping with new challenges and whether it will emerge victorious in the struggle for peace and well-being for everyone on this planet.
We are preoccupied with the problems of eliminating the threat of war, bringing about disarmament, resolving regional conflicts, eliminating the vestiges of colonialism, ensuring development, social progress, observance of human rights, and the preservation of an ecological balance. It is being increasingly recognized that these problems have a direct bearing on the level of security and the quality of life of the peoples of the world.
It would appear that today everyone understands that the use of military force, particularly nuclear force, with all its devastating consequences, has run its course. It is also clear that there can be no just settlement of regional conflicts through the use of military force. The new level of this understanding has led to important conceptual breakthroughs that have made it possible to conclude and implement the first ever agreement on the actual elimination of a portion of nuclear arsenals of Soviet and United States medium- and shorter-range missiles. It has also made possible the holding of substantive talks on a 50 per cent reduction in United States and Soviet strategic offensive weapons. The initiation of the Vienna Talks on reductions in armed forces and armaments in Europe is an important milestone in modern history. What is important in this regard is that these endeavours are being conducted in a multilateral regional context.
Today it is important to make the current positive developments irreversible. It is essential, not only strictly to comply with agreements readied or to conduct negotiations in a spirit of good will with regard for each, others interests, but also not to take steps in a spirit and direction contrary to those developments, not to try to circumvent existing agreements on the elimination of weapons on the pretext of ,modernizing, or by building up arms in other categories, and not to erect new, artificial barriers when parties to an agreement have already removed earlier stumbling-blocks.
Steps must be taken to solve fundamental problems, namely, fundamental military concepts. The idea of nuclear deterrence is a blood clot in the artery of nuclear disarmament. Wanting to keep nuclear weapons is like being high on drugs. Like drugs that merely give the illusion of happiness while actually ruining one's health, nuclear weapons offer only the Illusion of security while in actual fact they threaten universal annihilation.
Trust, predictability, multilateral agreement on the part of all nuclear powers on measures to reduce the risk of the outbreak of nuclear war, reduction of stockpiles of nuclear weapons and their verifiable elimination must replace the policy of nuclear intimidation and so-called deterrence. What the world needs is political and legal deterrence rather than nuclear deterrence.
Generally speaking, there are serious signs of mutual accommodation on the part of various groups of States in the field of disarmament. This is in large part a direct result of the new political thinking. We welcome the recent Soviet and United States agreements and the latest initiatives of the Soviet Union as set forth in the statement by Eduard Shevardnadze, member of the Politburo of the Central Committee of the Communist Party of the Soviet Union and Minister for Foreign Affairs of the Soviet Union. While a number of differences exist, definite progress towards a broad consensus on disarmament issues can be perceived in the United Nations also. 
In considering disarmament problems in the United Nations it would clearly be helpful to focus on those areas In which the United Nations, as a unique multilateral forum, possesses appropriate practical capabilities. That could include measures to prevent nuclear war. In particular, it would be advisable to start work on the practical implementation of the proposals, including those of the Secretary-General, to establish a multilateral nuclear and military risk reduction centre and, ultimately, a system of centres that would include regional centres, and the setting up of hot lines between the capitals of all nuclear Powers.
The United Nations has the unique potential in yet another important field, that of the n on-proliferation of dangerous types of weapons, whether nuclear or chemical, or missile technology, as well as in the area of banning the development and production o£ new types and systems of weapons of mass destruction.
Work must soon begin at the multilateral level on defensive doctrines and the corresponding structures of armed forces, as well as on the principle of reasonable sufficiency for defence. This is really the right time for it. The imperative need for such doctrines, structures and principles is recognized today by virtually all, and, indeed, a number of socialist States have already taken major strides in that direction. Now it is important to negotiate uniform understanding of their essence, criteria and parameters. An appropriate means of starting such a discussion could be negotiated at the General Assembly.
Current and forthcoming disarmament processes, including efforts to prevent the extension of the arms race to outer space, as well as harsh economic realities have made a practical issue out of one that until recently might have appeared to be merely theoretical - namely, the issue of the conversion of military industries. In this connection, too, multilateral endeavours would be helpful, such as the preparation and presentation of national conversion plans and other related measures provided for in the Programme of Action of the Conference on Disarmament and Development, with an exchange of experience and theoretical studies designed to maximize the benefits and minimize the costs and inconveniences involved in the transition from an arms economy to a disarmament economy.
The Byelorussian SSR has accumulated certain experience in this area. For a long time new our heavy industries, including our defence industries, have been turning out consumer goods with the idea of generating production equal in value to be paid in salaries and wages. Thus military might is gradually ceasing to be the guarantee of security in our diverse, changing and interdependent world. It is being replaced by the concept of a comprehensive approach to the problems of international peace and security in all areas of relations among States. In this connection, the United Nations should become a centre for a system of universal and equal security for all. To that end new approaches are needed to bring about and maintain peace. Most useful principles in this respect are contained in the Charter. They should be used to the full. To that end what is necessary is both a drastic overhaul and long-term fundamental work on improving certain existing machinery that is either idling or has become rusty from infrequent use.
The role of the United Nations in resolving regional crises is growing. This is a field in which United Nations machinery has recently achieved major success and made significant progress towards creating new confidence between States in the potential of multilateral diplomacy, which in turn has justified talk of a kind of United Nations renaissance. Although the ultimate goals have not yet been achieved, in this context one can cite Afghanistan, Iran and Iraq and Namibia  efforts on the problems of the Middle East, South-East Asia, Central America, Cyprus and Western Sahara; and the beginning of dialogue, initiated by the Democratic People's Republic of Korea, on a settlement in the Korean peninsula.
The United Nations peace-making role should be further developed in the years to come. We should move from extinguishing fires to detecting and preventing them. In other words, we must gather and analyse information on regions of conflict, send missions to the field, set up observation posts, prepare recommendations to parties to conflicts, and where necessary conduct operations to prevent military, political, economic, ecological, humanitarian or other conflicts. All this means that we must make the work of the Security Council more productive. There must be meetings at the ministerial level, and the Secretary-General must be more persistent in raising questions. In other words# we are in favour of a transition from crisis diplomacy to preventive diplomacy that will make it clear to everyone that there is no need to jump into the fire to understand that it will be painful.
It is time to establish the true primacy of law in international relations. This means unconditional compliance with the Charter and obligations under other legal instruments. Furthermore, multilateral legal institutions, primarily the International Court of Justice, should start working to full capacity, and to that end all States in turn should assume new obligations vis-à-vis the decisions of such organs. In this connection, I should like to inform the General Assembly that this year the Byelorussian SSR has accepted the compulsory and binding jurisdiction of the International Court of Justice with regard to six human rights conventions and has ratified additional protocols to the Geneva conventions relating to the protection of victims of armed conflicts.
New developments and trends in national and world economies have recently been clearly taking shape. Major structural changes are under way. The unipolar pattern has given way to the multipolar system of economic centres. Greater integration of socialist States into the world economy is also changing the picture. The devastating debt burden of the developing countries, the chronic instability of raw-material prices and the poverty of millions all call for our closest attention. The issues of underdevelopment and migration are also growing from a humanitarian-assistance problem into something entirely different: they are becoming a category of universal security. The problems themselves are not new, but it is their magnitude today that gives them a new dimension, which calls for a fundamentally different response. It would appear that it is no longer acceptable to tolerate a situation where the rich grow richer at the expense of the poor, and where discrimination, or even diktat, continues to hold its position in international economic relations. Such a situation has become a threat to global security.
Finally, the gap between actual developments in the world economy and the legal regulation of that economy is becoming ever more striking. It has even been sand that the economy is not subordinate to international law, and that, regrettably, can become the case if we all fail jointly to alleviate the situation in this field.
The Byelorussian SSR has an interest in this work since, from 1990, we shall be switching over to a new economic environment based on self-management and self-financing, in addition to developing and deepening our trade and economic ties with foreign States and firms. In this connection, I should like to stress that as a result of the years of socialist construction the Byelorussian SSR has become a highly developed and agrarian State that provides its people with modern material and other benefits. That has occurred in spite of the fact that during the Second World War we lost half of our national wealth and a quarter of our population  in spite of the mistakes and aberrations of the past. All this proves the enormous potential inherent in the socialist social system and the fraternal Interaction of the peoples of the USSR.
Perestroika and democratization of all aspects of social life new under way in our country will make possible the actual utilization  for the benefit of peoples and individuals   of the enormous potential inherent in socialist production relations.
The problem of universal security is aggravated by new environmental threats* pollution of the atmosphere and water  the greenhouse effect  depletion of the ozone layer  deforestation and desertification. Today all this calls for an urgent review of many traditional views of the balance between the interests of individual States and those of the community of nations. What we need is international multilateral research into these problems. It would appear that the solution should be sought in the advent of energy-saving and resource-saving  environmentally clean technologies and production which generate no waste  and in switching over to renewable resources. In this connection  the pooling of our multilateral efforts is indispensable. The forthcoming conference on the environment provides us with an appropriate opportunity to do that.
To the Byelorussian SSR, environmental issues have a specific feature of their own because of the need for clean-up operations following the accident at the Chernobyl nuclear-power station. Immediately following the disaster we had to resettle almost 25f000 people from the contaminated area to other parts of the Republic and build for them 10,000 apartments with the necessary infrastructure. Today the territory contaminated at various levels with radio-nucleides exceeds 18 per cent of all arable land. Costs and losses resulting from setting up , no-go, zones and from resettlement have already reached about 2 billion roubles. We are planning for further evacuation of local residents from contaminated areas, h comprehensive 16-biIion-rouble programme is now being developed in our Republic for 1990 to 1995 to alleviate the consequences of the accident and provide foe safe living conditions in the affected areas. Our own efforts to that end are being backed by the substantial assistance we are receiving from other fraternal peoples of the Soviet Union. A number of public organizations in our Republic have appealed for help to our fellow countrymen and all people of good will abroad. A translation of the text of that appeal is annexed to the text of my statement that has been distributed to members.
We support the United Nations efforts to protect the environment, and also the proposal for the establishment of a centre for urgent environmental assistance and the drawing up of a United Nations programme to mitigate natural disasters and prevent industrial accidents - that is to say  international co-operation in that field, making use among other things of environment-monitoring satellites. In overview, the United Nations Environment Programme (UNEP) should be actively involved in this effort.
We must all give the highest priority to the analysis of problems and phenomena that are emerging in the world today - that is, we must recognize the fundamental nature of those changes, identify new global problems, and define new areas for working together and reaching agreement on ways to bring about urgently needed adjustments in out practical actions.
Taking into account existing differences of opinion on some global processes, we believe that it is not at all necessary immediately to adopt a single consensus view of the future in order to realize that ultimately it will be wise to prepare for imminent change well in advance. 
Obviously, the United Nations itself must change in resonance to new challenges and difficulties. It cannot serve merely as a repository of unrealised ideas. It should rather become a generator of new ideas and blaze the trail of change. It is particularly important new for organs of the United Nations system to fulfil their function as a genuine collective intellect and a centre for harmonizing the actions of States.
President Gorbachev made a tangible contribution to a better understanding of the new role of the United Nations in his speech to the General Assembly last December, by offering a philosophic rationale for the heightened importance of the internationalisation of efforts by States to ensure their common future in a global home, regardless of their special features, ideologies or socio-political systems.
The United Nations has already proved capable of adapting to new conditions. In the current situation it is important not to fragment United Nations political, intellectual and financial resources, but to concentrate them on main problem areas, particularly those where this universal Organization has a particular vantage point, expertise and the ability to formulate global tasks and build consensus on the basis of a balance of interests and realism, so as to perform those tasks in the interests of universal security and co-operation.
At the same time, we must all embark on a course of scrupulous compliance with the binding decisions of the Security Council and, in our practical policies, take into account consensus recommendations, while constantly seeking to expand their scope. It would seem the time has come also to give thought to resolving a situation where one or two delegations obstruct general agreement. In this context, some important further steps could be taken, such as practical measures to endow the United Nations with a preventive function, establishing a crisis early warning system, conferring upon the Organization powers to verify compliance with  multilateral agreements and enhancing the effectiveness of the United Nations principal organs, including the Secretariat.
The new role of the United Nations would be best served if we eliminated duplication of work and strengthened the co-ordination of activities of United Nations specialised agencies in accomplishing global, economic, scientific-technological and social tasks. It would also be useful to develop machinery for United Nations interaction with regional intergovernmental bodies and international non-governmental organizations that deal with problems of universal concern, and also with national public organizations.
The United Nations Association that has been created in the Byelorussian SSR intends to be actively involved in the efforts of the world community to translate into reality the noble purposes and principles of the United Nations Charter.
Attaching paramount importance to the activities within the United Nations framework and to the further development of the World Campaign for Disarmament, we intend to make a regular voluntary contribution to that Fund.
The general debate now drawing to a close and the documents adapted at the ninth Conference of Heads of State or Government of the non-Aligned countries demonstrate that virtually all United Nations Member States recognize the need for new approaches to the problems of mankind. We are convinced that the United Nations has an important role to play in promoting that vision. The delegation of the Byelorussian SSR is prepared to make its own contribution to the discussion of relevant agenda items so that at this very session we may achieve good results which match the imperatives of our time.
